AO 106 (Rev. oA FASS koEB; NA-QNASZMIN Doc #: 1 Filed: 08/05/19 Page: 1 of 5 PAGEID #: 1

 

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio CLES GF ESURT

Otto pty

In the Matter of the Search of sui SBUG mbaerh als

(Briefly describe the property to be searched
or identify the person by name and address)

Case No.

Priority Mail parcel label number 9505514350379213166207, postmarked
August 1, 2019, weighing 5 pounds 8.6 ounces, addressed to Angelica Leon,
1043 Campbell Ave, New Carlisle, OH 45344 with a return address of
Juana Leon, 655 Park Dr, Dixon, CA 95620

MICHAEL J. NEWMAN

o>
APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under

penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

Priority Mail Parcel Label Number 95055 14350379213 166207

located in the Southern District of Ohio , there is now concealed (identify the
person or describe the property to be seized):

Controlled Substances, materials and documents reflecting the distribution of controlled substances through
the U.S. Mails, including money and/or monetary instruments paid for controlled substances

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
[X] evidence of a crime;
x] contraband, fruits of crime, or other items illegally possessed;
(_] property designed for use, intended for use, or used in committing a crime;
[_] a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of: Title 21

Code Section Offense Description
841 (a) (1), 843 (b) & 846 Possession with intent to distribute a controlled substance
Conspiracy to distribute a controlled substance
Use of a communication facility to commit a felony

The application is based on these facts:
See attached affidavit of U.S. Postal Inspector Dorman

Continued on the attached sheet.

[-] Delayed notice days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attaghed sheet.

     

Applicant S signature

<=

Brak M Odd i: Se Postal Inspector
we Nypnted nee title
PN
\A\

Sworn to before me and signed in my presence.

Date: r | r{ \"

 

‘ ; Honorable. Michael J. Newman
City and state: Dayton, Ohio United States Méeistrate Judge

Printed name and title
Case: 3:19-mj-00437-MJN Doc #: 1 Filed: 08/05/19 Page: 2 of 5 PAGEID #: 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
DAYTON, OHIO

STATE OF OHIO )
) $s
COUNTY OF MONTGOMERY )

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

|, BRAD M. DORMAN, HAVING BEEN DULY SWORN, DEPOSE AND STATE: | am a United States
Postal Inspector and have been since August 2017. | am presently assigned to the Cincinnati Field Office
of the United States Postal Inspection Service, Pittsburgh Division, with investigative responsibility for
southeast Indiana and southern Ohio. Part of my responsibility involves investigating the use of the United
States Mail in the transportation of narcotics, other dangerous controlled substances, and financial
proceeds from, or instrumentalities used in, the sale of such narcotics and controlled substances

(hereinafter, “Drugs and/or Proceeds’).

Based on my training and experience as a United States Postal Inspector, | have become aware that drug
traffickers frequently use United States Priority Mail Express (overnight) or Priority Mail (2-3-day) to
transport Drugs and/or Proceeds. Additionally, as a result of prior investigations and successful
controlled-substance prosecutions involving the use of the United States Mail, | have learned of certain
characteristics and/or circumstances indicating that a package may contain Drugs and/or Proceeds.
These circumstances and/or characteristics include, but are not necessarily limited to, the following: the
mailer uses different post offices on the same day to send packages, the return address is false or non-
existent, the addressee is not known to receive mail at the listed delivery address, the package is heavily
taped, the package is mailed from a known drug source location, the labeling information contains
misspellings, the label contains an illegible waiver signature, unusual odors are emanating from the

package, and the listed address is located in an area of known or suspected drug activity.
Case: 3:19-mj-00437-MJN Doc #: 1 Filed: 08/05/19 Page: 3 of 5 PAGEID #: 3

On August 5, 2019, U.S. Postal Inspectors intercepted a package (hereinafter, the “Package”) at the New
Carlisle Post Office in New Carlisle, OH. The Package is a white USPS Priority Mail box, bearing tracking
number 9505514350379213166207, weighing 5 pounds 8.6 ounces, postmarked August 1, 2019, with the

following address information:

Sender: Juana Leon
655 Park Dr
Dixon, CA 95620
Addressee: Angelica Leon
1043 Campbell Ave
New Carlisle, OH 45344

Through training and experience, | am aware that the Northern California area is a known drug source

location.

| did a check in CLEAR of the addressee’s information on the Package of Angelica Leon, 1073 Campbell
Ave, New Carlisle, OH 45344. CLEAR is a law enforcement database that is used as a tool for
investigators to identify person/business and address information. According to CLEAR, there is an

“Angelica Leon” associated with 1073 Campbell Ave, New Carlisle, OH 45344.

| also did a check in CLEAR of the sender's information on the Package of Juana Leon, 655 Park Dr,
Dixon, CA 95620. According to CLEAR, “Juana Leon” is not associated with 655 Park Dr, Dixon, CA

95620. However, CLEAR does show a “Juana Reyes” associated with 655 Park Dr, Dixon, CA 95620.

Later on August 5, 2019, at my request, Detective Anthony Hutson of the Montgomery County Sheriff's
Office conducted a narcotics-detection canine check of the Package. | was present for the check. The
Package was placed in a controlled area and presented to narcotics-detection canine, “Gunner.” As set
forth in the attached affidavit of Detective Hutson, “Gunner” alerted positively to the presence or odor of a

narcotic or other controlled substance.
Case: 3:19-mj-00437-MJN Doc #: 1 Filed: 08/05/19 Page: 4 of 5 PAGEID #: 4

Based on my training and experience as a United States Postal Inspector, the Package’s address
information, the Package being sent from a known drug source location, the absence of a known
association between the sender and the sender's address, and the positive alert of the narcotics-detection

canine are indicative of Drugs and/or Proceeds in the Package.
Therefore, a search warrant to open the Package is requested.

Further, your affiant sayeth naught.

ee ae

Brad Tt orman
U.S. Postal Inspector

+h

oe sworn, te and before me this S “day oi tonal , 2019.

    

 

io?
co

Wahcrable Michael Ji Newhazh
United States Magistrate, Judge

ive)
Case: 3:19-mj-00437-MJN Doc #: 1 Filed: 08/05/19 Page: 5 of 5 PAGEID #: 5

UNITED STATES POSTAL INSPECTION SERVICE

 

PITTSBURGH DIVISION

 

OFFICER AFFIDAVIT

|, Officer/Deputy Ae TROY 7 het se , am and have been employed by the
Mowomety Co —S..0. since 19940. Among other duties, | am currently
the assigned handler of narcotics detection canine “G/4vE¥_“ which is trained and
certified in the detection of the presence or odor of narcotics described as follows:
Marijuana, Cocaine, Methamphetamine, and Heroin
On x Sy , at the request of Postal Inspector DorMnyA? ,_ | responded to the
VEPR ofthe A tr, Off, where “Gumwer\ « did alert to and indicate upon: [describe item]
TS05- S742 SORVFU3 C620) nthe th we Aryelies veon 0
CrmPlell Ave Mer Catlitie OH VBYY «4 «Sekum bret
oF Tisne Leon CFE Pte Op Ann , CA WLR.

 

Which, based upon my training and experience and that of “( yleeeye: indicates there is
contained within or upon the above described item, the presence or odor of a narcotic or

other controlled substance.

DX QV 10) F544

ite. #, and Date)
Z pl SLgLA4

Gi gotta

Cincinnati Field Office

895 Central Avenue STE 400
Cincinnati, OH 45202-5748
Telephone: 877-876-2455
FAX: 513-684-8009
